DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 12/08/2021.

	Claims 15-17, 19, 20 and 23-34 previously presented. Claims 32 has been canceled. 

Claims 15-17, 19, 20, 23-31 and 33-34 are pending.

Claims 15-17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020.

Claims 23-31 and 33-34 are subject of this office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 12/08/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 recites “15-25 mg of micellar casein” in the first composition of the kit. However, with careful review to the specification as originally filed and to original claims, nowhere applicants had disclosed the kit comprises “micellar casein”. In paragraph [0014] of the published 
“In a further embodiment, kit is provided comprising a first composition comprising a protein, creatine, vitamin D and calcium, and a second composition comprising an n-3 fatty acid.” 


Further, in paragraph [0063] of the published original disclosure applicants disclosed:
“Accordingly, in a further aspect of the invention, a kit is provided comprising a first component comprising a protein, creatine, vitamin D and calcium, and a second component comprising an n-3 fatty acid. The first component may be in the form of a powder provided in bulk form or as individual doses, e.g. in packets, sachets or capsules, and the second component may be in the form of an oil in bulk form or as individual doses, e.g. in capsules.”


No micellar casein was claimed by the original kit claims. Applicants did not disclose micellar casein with sufficient specificity as part of invented composition, and not disclosed at all as part of the kit.  No disclosure of the claimed amount of micellar casein of 15-35 mg. Even in the composition, applicants disclosed 5-20 g (gram, not mg, i.e. milligram) micellar casein, paragraph [0034] and original composition claim 14.  
Therefore, no disclosure of kit comprising micellar casein in the powder component of the kit, and no disclosure of a kit comprising 15-35 mg of micellar casein at all, only 5-20 g has been disclosed. Applicants disclosed many embodiments having different ingredients, however, the kit was not disclosed to contain micellar casein. If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. claim 23 recites “increase cognitive ability in an individual by at least 1%” without upper limit. Does the composition has the ability to increase the cognitive ability in an individual to 100% or more? The boundaries of coverage is not imposed by the 
	 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 depends on claim 25 that depends on claim 23 that recite calcium, so claim 30 carries the limitations of claim 23, however, the claim recites that the “kit additionally comprises calcium”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 23-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsion (US 20160213728, currently cited on PTO 892), Owoc (US 2015/0132440, currently cited on PTO 892), Jourdan et al. (US 2013/10780, of record), the article by Kelly et al. (“Nutritional studies on dried functional food ingredients containing omega-3 polyunsaturated fatty acids”, of record), and Giordano et al. (US 2012/0121726, of record).

Applicant Claims 
Claim 23 is directed to a kit comprising a first composition comprising 10-70g of a protein, 1-5g of creatine, 500-3000 IU of vitamin D and 100-1000 mg calcium, and a second composition comprising 100-1500mg of DHA and 100-1500mg of EPA, wherein the kit is useful to increase cognitive ability in an individual by at least 1% and wherein the first and second compositions are packaged separately.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tsion teaches solid dietary supplement composition to protect the energy balance in the cells of the nervous system to achieve optimal brain function and to improve cognitive function including memory, concentration and focus, e.g. symptoms associated with attention deficient syndrome patients (ADD or ADHD) (abstract; ¶¶ 0033 0056, 0092). The composition comprises 50-1000 IU vitamin D3,  50-500 mg 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Tsion teaches nutritional composition comprising vitamin D3, EPA, DHA and calcium suitable to improve cognitive function, the reference does not teach the nutritional composition comprising protein and creatine as claimed by claim 23. While Tsion teaches solid composition, the reference does not explicitly teach powder composition. While Tsion suggests kit, the reference does not explicitly teaches the claimed component of the kit as claimed by claim 23. 
Owoc teaches nutritional composition that can be in the form of powder and used to ameliorate muscle wasting, enhance cognitive function and improve dementia and enhance quality of life (abstract; ¶¶ 0007, 0032, 0037, 0049). The composition comprises 1-100 gm protein including why protein isolate, omega-3 fatty acids, 2500 mg (2.5 g) creatine monohydrate, micellar casein, vitamin D3 (¶¶ 0040, 0050-0061, 0099, 0101, 0102, 0121, 0124; claims 2-7).
Jourdan teaches composition for treating loss of muscle mass and for improving activities of daily living (abstract; ¶¶ 0021, 0022, 0092). The composition comprising 0.5-20 g of creatine (¶¶ 0028, 0031-0032), micellar casein (¶ 0029), vitamin D2 or D3 in a preferred amount of 1,000 IU (¶¶ 0040-0043), 12-14 g of proteinaceous material such 
Kelly teaches powdered milk formula comprising encapsulated fish oil to provide acceptable taste and modest shelf life expectation and excellent stability when stored at in air. The encapsulated fish oil is incorporated in the powder milk composition. The powdered formula comprises micellar casein and whey protein (see the entire document, and in particular main conclusion on page 3; page 13; pages14-15; table in page 16). Fish oil comprises omega-3 fatty acids: EPA and DHA as evidenced by Walser (page 457, left column).
Giordano teaches kit comprising elements packaged separately for co-administration to the patient. The reference teaches kit comprising first composition comprising vitamin D3 and second composition comprising mega-3 fatty acids, e.g. DHA, are separated, as well as any other vitamins and minerals that can have deleterious effect on DHA benefit and unappealing side effects (abstract; ¶¶ 0008, 0009, 0011). The first and second compositions can be in a different forms (¶ 0014). Vitamin D3 is present in an amount of 200-600 IU and DHA is present in amount of 125-375 mg, each in separate blister in an acceptable carrier (¶¶ 0028, 0032, 0033). Powder form is suggested at paragraph [0043], and capsule is suggested at paragraph [0047]. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a solid nutritional 3, 50-500 mg calcium carbonate, 100-1100 mg EPA and 100-1100 mg DHA as taught by Tsion, and further add 1-100 gm protein including why protein isolate, 2.5 g creatine monohydrate, and micellar casein as taught by Owoc. One would have been motivated to do so because Owoc teaches suitability of 1-1000 g protein, 2.5 g creatine monohydrate, and micellar casein in a nutritional composition to enhance cognitive function, improve dementia, ameliorate muscle wasting, and enhance quality of life. One would reasonably expected formulating nutritional composition comprising vitamin D3, calcium carbonate, EPA and DHA, protein, and creatine monohydrate, all in the claimed amounts, and further comprises micellar casein wherein the composition enhanced cognitive function while improving muscle mass and the general quality of life.   
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a solid nutritional composition comprising the ingredients taught by the combination of Tsion and Owoc above, and produce the solid composition in the form of powder as taught by Jourdan. One would have been motivated to do so because Jourdan teaches that all the elements taught by the combination of Tsion and Owoc are suitable to be included in a powder composition useful to improve muscle mass and activity of daily living.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a powder nutritional composition comprising the ingredients taught by the combination of Tsion, Owoc and Jourdan, and separately encapsulate the omega-3 fatty acids (EPA and DHA) in the composition as taught by Kelly. One would have been motivated to do so because Kelly 
Additionally, one having ordinary skill in the art would have been motivated to separately package vitamin D3 and omega-3-fatty acids as taught by Giordano and further separate the elements taught by the combination of Tsion, Owoc, Jourdan, and Kelly to form a kit separating any elements that may cause deleterious effect on each other or may provide unappealing composition as taught by Giordano. 
Regarding the limitation of “kit” as claimed by claim 23, the composition taught by the combination of the cited references is two components composition, powder part and encapsulated omega-3 fatty acids, which constitute two components composition, which reads on a kit. The claimed kit does not precisely define present structural attributes of interrelated component parts of the claimed kit. In any event Giordano teaches kit separating the elements that have deleterious effects on each other to form kit, particularly separating the omega-3- fatty acid from other ingredients in nutritional composition.
Regarding the amount of protein of 10-70 g as claimed by claim 23, Owoc teaches 1-100 g that overlaps with the claimed amount, and Jourdan teaches 12-14 g that falls within the claimed amount.
Regarding the amount of creatine of 1-5 g as claimed by claim 23, Owoc teaches 
Regarding the amount of vitamin D of 500-3000 IU as claimed by claims 23 and 34, Tsion teaches 50-1000 IU that overlaps with the claimed amount and Jourdan teaches 1000 IU that falls within the claimed amount.
Regarding the amount of calcium of 100-1000 mg as claimed by claim 23, Tsion teaches 50-500 mg that overlaps with the claimed amount.
Regarding the amount of EPA and DHA each of 100-1500 mg as claimed by claim 23, Tsion teaches 100-1100 mg that overlaps with the claimed amount.
Regarding all the above ranges of amounts of the ingredients, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the functional limitation of increasing cognitive ability in an individual by at least 1% as claimed by claim 23, applicants are reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the cited references in combination teaches improving cognitive ability, and further teaches all the instantly claimed ingredients in the claimed amounts, therefore, at least 1% improvement in cognitive ability is expected. 
Regarding claim 24 that the first composition is powder and the second composition is an oil, the combination of the combination of cited references teaches 
Regarding the protein is why protein isolate as claimed by claim 25, both Owoc and Jourdan teach whey protein isolate. 
Regarding creatine derivatives and creatine monohydrate claimed by claims 26 and 27, respectively, Owoc and Jourdan teach creatine, and Owoc teaches creatine monohydrate in powder composition.
Regarding vitamin D3 claimed by claims 28 and 29, it is taught by both Tsion and Jourdan.  
Regarding calcium and calcium carbonate claimed by claims 30 and 31, respectively, Tsion teaches calcium carbonate.  
Regarding the amount of whey protein isolate as claimed by claim 33 and 34 of 15-35 g, Owoc teaches 10-100 g proteins including whey protein isolate. 
Regarding micellar casein as claimed by claim 34, Owoc and Jourdan both teach micellar casein. Regarding the amount of micellar casein claimed by claim 34, one having ordinary skill in the art would have determined the amount of the micellar casein based on individual patient need and the amount of other ingredients in the composition.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Claim Rejection under 35 USC 112(a) — Written Description 
Applicants argue that the application teaches that components of the composition may be administered separately (para. [0062]), and provides that, “For example, the protein source, creatine, vitamin D and calcium may be administered together as a powder, while the n-3 fatty acid source may be administered separately as an oil”. This language is in line with the provision of a kit comprising the claimed composition as two separate components. Paragraph [0063] follows the above teaching with the language “Accordingly... a kit is provided comprising a first component comprising a protein, creatine, vitamin D and calcium, and a second component comprising an n-3 fatty acid”. The term “Accordingly” means consequently, correspondingly, consistently or therefore (Merriam-Webster Dictionary). In other words, paragraph [0063], which provides a kit, is consistent with or corresponds to, the teaching of paragraph [0062], which indicates that the composition may be provided in separated components. As previously pointed out to the Examiner, the composition, which may provided as separate components in kit form, comprises a protein in one of those components. Paragraph [0026] teaches examples of proteins that may be included in the composition, and specifically teaches that micellar casein is an exemplary dairy protein that may be included in the composition. Reference to the application as filed indicates that both the description and original claim 4 specifically refers to micellar casein as a component of the composition, i.e. the composition that may be provided in kit form as described in para. [0062] and [0063] of the application as filed. 

In response to this argument, it is argued that what applicants disclose in paragraphs [0026] and [0062] do not describe a kit comprising micellar casein as claimed. These paragraphs describe multi nutrient composition comprising the claimed ingredients except for micellar casein. These paragraphs do not describe micellar casein is included in the claimed kit/composition. Applicants did not envisage the present invention comprising micellar casein with sufficient specificity. In paragraph [0026] applicants disclosed protein source including “animal source, diary source, plant source, or insect source”, and listed many sources without mention of micellar casein as a possible source. Applicants were not in possession of the claimed “micellar casein” at the time of the invention. 
Federal Circuit decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly. 598 F. 3d 1336 - Court of Appeals, Federal Circuit, 2010 – It explains that the written description 
Written description requirement, "serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement "serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time." Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)); see O'Reilly v. Morse, 56 U.S. (15 How.) 62, 121, 14 L.Ed. 601 (1853) (explaining that a patentee "can lawfully claim only what he has invented and described, and if he claims more his patent is void"); Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude . . . does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.").
"To satisfy the written description requirement, `the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.'" Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 (Fed.Cir.1996)). "In other words, the applicant must `convey with reasonable clarity to those skilled in 1372*1372 the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent." Id. (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991)). Such disclosure need not recite the claimed invention in haec verba, but it must do more than merely disclose that which would render the claimed invention obvious. Rochester, 358 F.3d at 923; Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566-67 (Fed.Cir.1997); see also PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed.Cir.2008) (explaining that § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element").
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’)    

Claim Rejection under 35 USC 103 
Applicant’s argument against the obviousness rejection is moot in view of the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./